The original prosecution in this case was begun in the county court, and the charge was violating the state prohibition law. From a conviction in the county court an appeal was taken to the circuit court; the trial there resulting in the conviction of the accused, judgment was accordingly pronounced and entered, from which this appeal, which is upon the record only, was taken. The record in this case has been duly examined and appears regular in all things. No error being apparent thereon, the judgment of conviction in the lower court is affirmed.
Affirmed.